This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Eric N. VANCE
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100024

                        _________________________

                           Decided: 22 June 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                        Wilbur Lee (arraignment)
                       Melanie J. Mann (motions)
                      Ann K. Minami (motions, trial)

 Sentence adjudged 29 October 2020 by a general court-martial con-
 vened at Marine Corps Base Hawaii, consisting of officer and enlisted
 members. Sentence in the Entry of Judgment: reduction to E-1, confine-
 ment for 15 months, and a dishonorable discharge.

                          For Appellant:
         Lieutenant Commander Michael W. Wester, JAGC, USN

                             For Appellee:
                     Captain Tyler W. Blair, USMC
         Lieutenant Commander Gabriel K. Bradley, JAGC, USN
                   United States v. Vance, NMCCA No. 202100024
                                Opinion of the Court

                           Major Kerry E. Friedewald, USMC

    Judge HOUTZ delivered the opinion of the Court, in which Senior Judge
    GASTON and Judge MYERS joined.

                              _________________________

            This opinion does not serve as binding precedent, but
                 may be cited as persuasive authority under
                  NMCCA Rule of Appellate Procedure 30.2.

                              _________________________

HOUTZ, Judge:
    Appellant was convicted, contrary to his pleas, of attempted sexual assault
of a child, attempted sexual abuse of a child, and attempted extramarital sex-
ual conduct, in violation of Article 80, Uniform Code of Military Justice
[UCMJ],1 for communicating indecent language to and attempting to have sex
with a person Appellant believed was 13-years-old.
    Appellant asserts 10 assignments of error [AOEs]: (1) the military judge
abused her discretion by removing two members over defense objection and not
granting a defense implied-bias challenge to another member; (2) the panel
was improperly constituted where at least one member was solicited and vol-
unteered; (3) the military judge erred by denying production of Officer Sierra,2
the undercover law enforcement agent who had pretended to be the underage
girl on the phone; (4) the military judge erred by not allowing the Defense to
argue in closing that the Government had to prove Appellant’s predisposition
to commit the offense beyond a reasonable doubt; (5) the military judge erred
by failing to issue a tailored entrapment instruction; (6) the military judge
erred by admitting Appellant’s communications with others to show propen-
sity; (7) the record of trial is incomplete;3 (8) the evidence is legally and factu-




    1   10 U.S.C. § 880.
    All names in this opinion, other than those of Appellant, the judges, and appellate
    2

counsel, are pseudonyms.
    3 The alleged missing items were either in the record already (Appellate Ex. LVII
was incorrectly referenced by the military judge as Appellate Ex. XXV, R. at 178), not
required to be included in the record of trial (discovery documents relating to the case
activity summary referenced in Appellate Ex. XXXIX), or subsequently attached to the



                                           2
                   United States v. Vance, NMCCA No. 202100024
                                Opinion of the Court

ally insufficient to sustain Appellant’s convictions; (9) the findings and sen-
tence should be set aside for cumulative error;4 and (10) Appellant was denied
due process when the military judge denied his motion for a unanimous verdict
instruction. We find no prejudicial error and affirm.

                                    I. BACKGROUND

    Appellant’s convictions arise from his online and telephonic conversations
in which he made sexual advances to an individual who he believed was a 13-
year-old girl, but was actually a law enforcement agent. Appellant, who was
married, then drove to the purported minor’s home with a box of condoms,
parked his car, walked to the house, and was apprehended when he went in
the front door. Additional facts are included as needed within their respective
AOEs.

                                     II. DISCUSSION

A. Excusal of Panel Members for Good Cause and Implied Bias
    Appellant asserts the military judge erred in granting two Government
challenges for cause and denying a Defense challenge. We review a military
judge’s rulings on challenges for cause for an abuse of discretion.5 While rulings
based on actual bias are afforded a high degree of deference, we review “implied
bias challenges pursuant to a standard that is less deferential than abuse of
discretion, but more deferential than de novo review.”6 “We will afford a mili-
tary judge less deference if an analysis of the implied bias challenge on the
record is not provided.”7 While we do not “expect record dissertations from the
military judge’s decision on implied bias,” we do “require a clear signal that the




record after Appellant’s initial brief (the military judge’s original ruling regarding of-
ficer Sierra’s production as a witness referenced in Appellate Ex. XXXIII), rendering
this AOE moot. See United States v. Matias, 25 M.J. 356, 363 (C.M.A. 1987).
    As we do not find error in the individual AOEs, we find Appellant’s assertion of
    4

cumulative error to be without merit. See Matias, 25 M.J. at 363.
    5   United States v. Woods, 74 M.J. 238, 243 (C.A.A.F. 2015).
    6   United States v. Hennis, 79 M.J. 370, 385 (C.A.A.F. 2020) (internal citation omit-
ted).
    7   United States v. Peters, 74 M.J. 31, 34 (C.A.A.F. 2015).




                                             3
                     United States v. Vance, NMCCA No. 202100024
                                  Opinion of the Court

military judge applied the right law” which generally extends beyond mere
“[i]ncantation of the legal test without analysis” in close cases.8
    Panel members “shall be excused for cause whenever it appears that a
member . . . [s]hould not sit as a member in the interest of having the court-
martial free from substantial doubt as to legality, fairness, and impartiality.”9
However, “not every contretemps during voir dire rises to the level of a consti-
tutionally unfair trial” and “[r]esponses to voir dire need not be pristine to sat-
isfy the constitutional minimum of a fair trial . . . or even [Rule for Courts-
Martial] R.C.M. 912’s requirement that a court-martial appear fair to the ob-
serving public.”10 Courts have consistently used “an objective standard in de-
termining whether implied bias exists” that looks at “the totality of the circum-
stances.”11 That is,
         we test for implied bias not on the subjective qualities of the
         panel member, but on the effect that panel member’s presence
         will have on the public’s perception of whether the appellant’s
         trial was fair. Thus, although a panel member’s good character
         can contribute to a perception of fairness, it is but one factor that
         must be considered in the context of the other issues raised con-
         cerning that individual’s panel membership.12
“While cast as a question of public perception, this test may well reflect how
members of the armed forces, and indeed the accused, perceive the procedural
fairness of the trial as well.”13
     For challenges by the Defense, “[m]ilitary judges apply a liberal-grant
mandate in ruling on challenges for cause,” which “recognizes the unique na-
ture of military courts-martial panels, particularly that those bodies are de-
tailed by convening authorities and that the accused has only one peremptory
challenge.”14



   8   Id.
   9   R.C.M. 912(f).
   10   United States v. Commisso, 76 M.J. 315, 321 (C.A.A.F. 2017) (internal quotation
marks and citations omitted).
   11   Peters, 74 M.J. at 34 (internal quotation marks and citation omitted).
   12   Id. at 35.
   13   Id. at 34.
   14United States v. Campbell, 76 M.J. 644, 659 (C.A.A.F. 2017) (internal quotation
marks and citations omitted).




                                            4
                      United States v. Vance, NMCCA No. 202100024
                                   Opinion of the Court

   1. The Excusal of Staff Sergeant John for Health and Distraction Concerns
   Military judges are required to “[e]nsure that the dignity and decorum of
the proceedings are maintained.”15 “Courts-martial should be conducted in an
atmosphere which is conducive to calm and detached deliberation and deter-
mination of the issues presented and which reflects the seriousness of the pro-
ceedings.”16 Even after assembly, the military judge may excuse members for
good cause, which includes “physical disability, military exigency, and other
extraordinary circumstances which render the member, counsel, or military
judge or military magistrate unable to proceed with the court-martial within a
reasonable time.”17
    The Government challenged Staff Sergeant John due to his persistent
cough. When questioned during voir dire, he stated that he was awaiting
COVID-19 test results, that he was asymptomatic with regard to COVID-19
except for the cough, and that the cough was due to being outside in the heat
then coming inside to a cooler area.18 Trial defense counsel objected to the Gov-
ernment’s challenge, arguing among other things that Staff Sergeant John was
the “only member on this panel who is African American . . . [s]o if he is kicked,
there will be no member as a result who reflects the race of [Appellant].”19 The
military judge excused Staff Sergeant John, noting that his cough was distract-
ing, that it was a “productive” cough as opposed to a dry cough, and that he
himself was concerned enough to be tested for COVID-19.20
    Under these circumstances, we hold that the military judge did not err in
granting the challenge for cause. Excusing Staff Sergeant John for his distract-
ing cough and pending COVID-19 test in a time period where COVID-19 was
having a global impact on health meets the definition of extraordinary circum-
stances and satisfies good cause as defined in R.C.M. 505(f). Further, as held
by our superior Court, we decline to apply Batson v. Kentucky to non-peremp-
tory challenges.21 Even if Batson challenges were so applied, the fact that Staff



   15   R.C.M. 801(2).
   16   R.C.M. 801(2) Discussion.
   17   R.C.M. 505(c)(2), R.C.M. 505(f).
   18   R. at 396.
   19   Id. at 400.
   20   Id. at 401.
   21See United States v. Bess, 80 M.J. 1, 8 (C.A.A.F. 2020) (citing Batson v. Kentucky,
476 U.S. 79, 96-97 (1986)).




                                           5
                      United States v. Vance, NMCCA No. 202100024
                                   Opinion of the Court

Sergeant John, who was the only African-American on the panel, was distract-
edly coughing and pending a COVID-19 test is a race-neutral reason for his
excusal, and we are convinced that he was excused for the race-neutral reasons
of coughing and a pending COVID-19 test. We are also convinced that the pub-
lic has enough understanding of the COVID-19 pandemic and the precautions
surrounding it that his excusal did not create an overriding appearance of un-
fairness in Appellant’s court-martial.

   2. The Defense’s Implied Bias Challenge Against Sergeant Juliet
    The Defense’s implied bias challenge against Sergeant Juliet revolved
around his answers to questions regarding adultery charges.22 Specifically, he
indicated in group voir dire that he had “strong beliefs in favor of the military’s
criminalization of adultery,”23 although he also gave a negative response to the
question, “[w]ould any member form a strong negative opinion against a person
accused of attempting to cheat on his spouse?”24 During individual voir dire, he
stated,
         I feel like an NJP for cheating on your wife or your husband is
         proper considering – I mean, we work together and we’re here
         like – let me think. We’re defending our nation and we’re, like,
         setting our own standards and we’re supposed to be better than,
         like, civilians and stuff like that. So you promised your life to
         them and if you’re out there cheating on them, then how are we
         supposed to trust you at work if you can’t uphold the simple po-
         lice [sic] of that?25
Sergeant Juliet stated his belief that the “standard should be upheld and you
should be punished if you break those standards.”26 However, in clarifying his
remarks, Sergeant Juliet said that he would “[a]bsolutely” be able to consider
someone accused of adultery innocent until proven guilty, and that he would
be able to set aside his judgment until guilt was proven beyond a reasonable
doubt, because he “[felt] like that’s what our nation’s based off of, like, part of
our constitutional rights and everything. Like, because if we didn’t have rea-
sonable doubt, then anybody could just get pulled in for anything . . . So I feel




   22   R. at 466.
   23   Id. at 413-14.
   24   Id. at 413.
   25   Id. at 461-62.
   26   Id. at 466.




                                          6
                     United States v. Vance, NMCCA No. 202100024
                                  Opinion of the Court

like it’s good – a good form of justice.”27 Sergeant Juliet also indicated that “you
get the punishment and you go on, but I don’t think anybody should be seen
differently because of that”28 and indicated he would be able to follow the mil-
itary judge’s instructions.29
    The military judge analyzed the Defense’s implied bias challenge on the
record, stating that Sergeant Juliet “appeared to take seriously this duty that
he is presented with,” “did not express any sort of agenda,” gave “firm, but not
inelastic” responses, and indicated he “believe[d] in reasonable doubt,” such
that the military judge was “confident that the public would not doubt the fair-
ness of this proceeding by having Sergeant [Juliet] on the panel.”30 She there-
fore denied the Defense challenge.
    We find no error with the military judge’s analysis, which we afford more
deference because it is documented in the record.31 While her observations of
the member’s demeanor are normally used to assess actual bias, our superior
court has found they are “also relevant to an objective observer’s consideration”
in addressing questions of implied bias.32 Sergeant Juliet appeared willing to
follow the military judge’s instructions and apply the law to the specific facts
of the case in order to determine whether or not the beyond-a-reasonable-doubt
standard was met. He indicated that he agreed to consider all possible sen-
tences and remain open-minded until closed-session deliberations.33 And as we
discuss further below, we find no merit to Appellant’s argument that Sergeant
Juliet’s volunteering evidenced a differing mentality that gave rise to implied
bias. Therefore, we agree with the military judge’s conclusion that, even in
light of the liberal grant mandate, Sergeant Juliet was not subject to exclusion
because his presence on the panel did not negatively impact the public’s per-
ception of the fairness of Appellant’s court-martial.




   27   Id. at 461-63.
   28   Id. at 466-67.
   29   Id. at 389-90.
   30   Id. at 490-91.
   31   See Peters, 74 M.J. at 34.
   32   United States v. Downing, 56 M.J. 419, 423 (C.A.A.F. 2002).
   33   R. at 390.




                                           7
                      United States v. Vance, NMCCA No. 202100024
                                   Opinion of the Court

   3. The Government’s Challenge Against Master Sergeant Day
    Master Sergeant Day was personally accused of sexual assault in 2004 and
was investigated by the San Diego police department. He reported on his ques-
tionnaire that he believed he would be unable to sit a “sexual assault” trial
“without clear evidence” because of the previous accusation against him.34
When asked about the show “To Catch a Predator,” he said the show “does . . .
make you feel angry at the individual because they definitely seem guilty from
the beginning.”35 In clarifying his answer, he stated, “[I]n general, the crime
itself is repulsive,” but also stated that the individual was “innocent until
proven guilty and . . . gets a fair trial.”36 However, he stated that he would “just
weigh differently” and would “need more evidence” than circumstantial evi-
dence in a sexual assault case with two adults because there was “probably
some bias on [his] end.”37
    The military judge granted the Government’s challenge against Master
Sergeant Day for actual and implied bias.38 Because of the lack of clarity in the
record as to whether the excusal was due to implied bias or actual bias, we test
for implied bias and give the military judge less deference.39 That said, even
without deference, we agree with the military judge’s ruling. To allow someone
who had been previously accused of and investigated for sexual assault and
was admittedly still harboring “some bias” due to that experience would cer-
tainly call into question whether the court-martial would be free from substan-
tial doubt as to its “legality, fairness, and impartiality.”40 We therefore find the
military judge did not err in excusing Master Sergeant Day.

B. The “Volunteer” on Appellant’s Court-Martial Panel
   We review the issue of improperly selected members under a forfeiture
standard if the moving party fails to make a timely motion.41 A motion for im-
proper selection is timely if it is “[b]efore the examination of members . . . or at



   34   Id. at 422-24.
   35   Id. at 425.
   36   Id. at 426.
   37   Id. at 424.
   38   Id. at 479.
   39   See Peters, 74 M.J. at 34.
   40   R.C.M. 912(f).
   41   R.C.M. 912(b)(3).




                                          8
                      United States v. Vance, NMCCA No. 202100024
                                   Opinion of the Court

the next session after a party discovered or could have discovered by the exer-
cise of diligence, the grounds therefore, whichever is earlier.”42 Allegations of
improper exclusion of qualified personnel from the selection process that were
not forfeited are reviewed de novo.43
    We “will not speculate as to what sort of biases will be reflected in a jury
chosen on the basis of its members’ willingness to depart from their daily busi-
ness and serve as jurors,” but “condemn the practice of soliciting only volun-
teers for the panel pool” because volunteerism is an “irrelevant variable in-
jected into the selection of the panel pool.”44 Where “error in preliminarily
screening the members was not merely an ‘administrative mistake,’” the gov-
ernment “has the burden to demonstrate that the error did not ‘materially prej-
udice the substantial rights of the accused.’”45 We conduct a three-part test in
evaluating potentially deficient member selection by evaluating “the motive of
those involved in the preliminary screening of panel members, the nature of
the preliminary screening variable of volunteerism, and its impact on the se-
lection of the members.”46 However, generally, “the preliminary screening var-
iable of volunteerism is irrelevant” if “[t]here is no showing that this variable
operated to exclude a discernable group or to diminish the representative na-
ture of the pool.”47
     Here, when asked whether he volunteered or was assigned to the court-
martial panel, Sergeant Juliet stated during individual voir dire that he was
“asked . . . and I volunteered for it.”48 He confirmed that he was one of two
sergeants in his division who were asked separately whether they wanted to
be a member on a court-martial and that the other sergeant did not want to do
it.49 Sergeant Juliet further explained that he wanted to be a court-martial
member “[j]ust to see what it was,” that he did not know what he would be
doing as a member, and that he did not have a passion for the law or military



   42   R.C.M. 912(b)(1).
   43   See United States v. Bartee, 76 M.J. 141, 143 (C.A.A.F. 2017).
   44   United States v. Dowty, 60 M.J. 163, 173 (C.A.A.F. 2004) (quoting United States
v. Kennedy, 548 F.2d 608, 609 (5th Cir. 1977)) (internal quotation marks omitted).
   45   Id. (citing Article 59(a), UCMJ, 10 U.S.C. § 859(a) (2000)).
   46   Id.
   47   Id.
   48   R. at 464.
   49   Id. at 465.




                                             9
                       United States v. Vance, NMCCA No. 202100024
                                    Opinion of the Court

justice, but that he believed “in our law system––our judicial system within
the Marine Corps.”50
    The Defense challenged Sergeant Juliet’s volunteerism at the conclusion of
voir dire, stating Sergeant Juliet was “pulled into a room and asked whether
he wanted to volunteer for this court-martial” and that he “volunteered for this
because he wanted the experience.”51 While the challenge was framed only as
an implied-bias challenge, and not necessarily as an improper member selec-
tion under Article 25, UCMJ, we find that “[t]o require more from the Defense
would needlessly elevate form over substance and frustrate modern practice.”52
We therefore review the issue de novo.53
      The nature of Sergeant Juliet’s volunteering, the fact that he was the only
member who volunteered, and the responses that he gave in both individual
and group voir dire do not lead to a conclusion that there was any improper
motive in soliciting or accepting Sergeant Juliet’s volunteering or that his vol-
unteering had any discernable impact on the convening authority’s selection of
members. There is nothing to suggest that the fact that Sergeant Juliet volun-
teered when asked by his direct supervisor was communicated to, much less
used by, the convening authority in selecting him as opposed to the factors in
Article 25, UCMJ. Due to the specific factors surrounding Sergeant Juliet, we
“find that there is no appearance of unfairness arising from the service of any
. . . volunteer member[] in this case.”54

C. Denial of the Defense Motion to Produce Agent Sierra
   A military judge’s decision to produce or deny production of a witness is
reviewed for abuse of discretion.55 The denial of a requested witness will not be
overturned unless there is a “definite and firm conviction” that there was a




    50   Id. at 466.
    51   Id. at 488.
    52   United States v. Ayalacruz, 79 M.J. 747, 749 (N-M. Ct. Crim. App. 2020).
    53   See Bartee, 76 M.J. at 143.
    54Dowty, 60 M.J. at 175. However, we reiterate the condemnation of soliciting vol-
unteers for the panel pool: while generally it is an irrelevant variable, it is a needless
variable nonetheless, and there are cases where soliciting and selecting volunteers for
service on a court-martial panel will result in error. The fact that this is not one of
those cases does not serve as an endorsement to the practice.
    55   United States v. Rockwood, 52 M.J. 98, 104 (C.A.A.F. 1999).




                                            10
                  United States v. Vance, NMCCA No. 202100024
                               Opinion of the Court

“clear error of judgment in the conclusion it reached upon a weighing of the
relevant factors.”56
    Parties are “entitled to the production of any witness whose testimony on
a matter in issue on the merits or on an interlocutory question would be rele-
vant and necessary.”57 There are several factors that have been outlined to an-
alyze whether or not a witness must be granted, including: “the issues involved
in the case and the importance of the requested witness as to those issues;
whether the witness’ testimony would be merely cumulative; and the availa-
bility of alternatives to the personal appearance of the witness, such as depo-
sition, interrogatories, or previous testimony.”58 However, “[t]he Court has
never fashioned an inelastic rule to determine whether an accused is entitled
to the personal attendance of a witness.”59
    Here, the Government initially granted Appellant’s request to produce as
a witness the law enforcement officer who posed as the underage victim, Agent
Sierra. However, after an email describing Agent Sierra’s reticence to travel
due to COVID-19 health concerns and financial hardship, the Government re-
scinded its grant of Agent Sierra as a witness. The military judge thereafter
denied the Defense’s motion to produce Agent Sierra and its subsequent motion
for reconsideration of same.
    We find no abuse discretion in the denial of Agent Sierra as a witness. The
online and telephonic conversations she had with Appellant were all recorded,
produced in discovery, and admitted into evidence for the members’ consider-
ation.60 Thus, the members could see Agent Sierra’s exact expressions in her
photos and hear the exact words and inflection in her voice in the audio record-
ings when determining issues such as whether the Government induced Ap-
pellant to commit these offenses. In addition, another law enforcement agent
who testified, Agent Bravo, had extensive personal knowledge of the circum-
stances surrounding the conversations, as she had participated in, observed,
or listened in on each of the conversations as they occurred.61 Agent Sierra’s
testimony was cumulative of this other testimony and evidence.



   56   Hennis, 79 M.J. at 381.
   57   R.C.M. 703(b)(1).
   58   United States v. Tangpuz, 5 M.J. 426, 429 (C.M.A. 1978).
   59   Id.
   60   Pros. Exs. 3–6.
   61   R. at 569–70.




                                           11
                    United States v. Vance, NMCCA No. 202100024
                                 Opinion of the Court

D. Limitation of the Defense’s Closing Argument on Entrapment
    Rulings limiting closing argument are reviewed for abuse of discretion.62
Entrapment is an affirmative defense that “the criminal design or suggestion
to commit the offense originated in the Government and the accused had no
predisposition to commit the offense.”63 The pertinent R.C.M. provides:
         The defense has the initial burden of going forward to show that
         a government agent originated the suggestion to commit the
         crime. Once the defense has come forward, the burden then
         shifts to the [g]overnment to prove beyond a reasonable doubt
         that the criminal design did not originate with the [g]overnment
         or that the accused had a predisposition to commit the offense.64
    Government origination, or inducement, occurs when a government actor
“creates substantial risk that an undisposed person or otherwise law-abiding
citizen would commit the offense.”65 It includes “pressure, assurances that a
person is not doing anything wrong, persuasion, fraudulent representations,
threats, coercive tactics, harassment, promises of reward, or pleas based on
need, sympathy, or friendship.”66 Inducement does not include government ac-
tors “merely provid[ing] the opportunity or facilities to commit the crime or use
artifice or stratagem.”67 Generally, even repeated requests “do not in and of
themselves constitute the required inducement.” 68
    Here, the following exchange occurred between the military judge and Ap-
pellant’s trial defense counsel [TDC] regarding the Defense’s closing argument
on the issue of entrapment:
              MJ:     I do not want the defense in their argument to state
                      that the government must prove predisposition be-
                      yond a reasonable doubt. Taking that conflicts with




   62   United States v. Bess, 75 M.J. 70, 75 (C.A.A.F. 2016).
   63   R.C.M. 916(g).
   64 United States v. Hall, 56 M.J. 432, 436 (C.A.A.F. 2002) (quoting United States v.
Whittle, 34 MJ 206, 208 (C.M.A. 1992)).
   65   Id. (quoting United States v. Howell, 36 M.J. 354, 359–60 (C.M.A. 1993)).
   66   Id.
   67   Id.
   68   Id. (internal quotation marks omitted).




                                            12
                  United States v. Vance, NMCCA No. 202100024
                               Opinion of the Court

                        the law that I am reading them, which is that the gov-
                        ernment must prove beyond a reasonable doubt that
                        the accused was not entrapped.
           TDC:         Ma’am, the defense would just argue that, that con-
                        flicts with case law governing entrapment saying that
                        the government needs to prove that the accused was
                        not entrapped beyond a reasonable doubt . . . And the
                        Court of Appeals for the Armed Forces, explicitly
                        states that once the defense has raised the use of en-
                        trapment by showing some inducement, the burden
                        then shifts to the government to prove predisposi-
                        tion.69
    Appellant’s position on appeal, as at trial, is that the military judge’s view
during this exchange is a misstatement of the law. We disagree. While the bur-
den does shift to the government after the defense shows some evidence that
the suggestion to commit the crime originated with the government, the gov-
ernment must then prove beyond a reasonable doubt either “that the criminal
design did not originate with the [g]overnment or that the accused had a pre-
disposition to commit the offense.”70 In other words, the burden shifts to the
government to prove beyond a reasonable doubt that, one way or the other, the
accused was not entrapped. That is exactly what the military judge instructed
the members in this case and exactly what the military judge allowed the De-
fense to argue during closing argument. The military judge did not abuse her
discretion in limiting Defense’s closing argument to restating the entrapment
defense’s proper elements and burden shifting.

E. Instructions on the Defense of Entrapment
    “When deciding whether the military judge properly instructed a panel,
this Court uses a de novo standard of review.”71 However, a military judge’s




   69   R. at 861–62.
   70 Hall, 56 M.J. at 436 (quoting Whittle, 34 M.J. at 208) (emphasis added). See also
Jacobson v. United States, 503 U.S. 540, 548–49 (1992) (“[T]he prosecution must prove
beyond a reasonable doubt that the defendant was disposed to commit the criminal act
prior to first being approached by Government agents” only “where the Government
has induced an individual to break the law and the defense of entrapment is at issue.”)
   71United States v. Bailey, 77 M.J. 11, 14 (C.A.A.F. 2017) (citing United States v.
Schroder, 65 M.J. 49, 54 (C.A.A.F. 2007)).




                                            13
                     United States v. Vance, NMCCA No. 202100024
                                  Opinion of the Court

decision regarding tailored instructions is reviewed for abuse of discretion.72
To assist in determining whether the military judge abused her discretion in
denying a requested instruction, we apply the following three-part test from
United States v. Carruthers: (1) Is the requested instruction correct? (2) Does
the main instruction substantially cover the requested material? (3) Does the
instruction cover a point that is so vital that failure to give it deprived Appel-
lant “of a defense or seriously impaired its effective presentation”?73 “All three
prongs must be satisfied for there to be error.”74
   Here, the military judge provided the following entrapment instruction to
the members drawn verbatim from the Military Judges’ Benchbook:75
            The evidence raised the issue of entrapment in relation to
         the offense of attempt.
            “Entrapment” is a defense when the government agents, or
         people cooperating with them, cause an innocent person to com-
         mit a crime which otherwise would not have occurred. The ac-
         cused cannot be convicted of the offense of attempt if he was en-
         trapped.
             An “innocent person” is one who is not predisposed or in-
         clined to readily accept the opportunity furnished by someone
         else to commit the offense charged. It means that the accused
         must have committed the offense charged only because of in-
         ducements, enticement, or urging by representatives of the gov-
         ernment. You should carefully note that if a person has a predis-
         position, inclination, or intent to commit an offense or is already
         involved in unlawful activity, which the government is trying to
         uncover, the fact that an agent provides opportunities or facili-
         ties or assists in the commission does not amount to entrapment.
         You should be aware that law enforcement agents can engage in
         trickery and provide opportunities for criminals to commit an
         offense, but they cannot create criminal intent in otherwise in-
         nocent persons and thereby cause criminal conduct.
            The defense of entrapment exists if the original suggestion
         and initiative to commit the offense originated with the govern-
         ment, not the accused, and the accused was not predisposed or




   72   Id. at 14.
   73   Id. (citing United States v. Carruthers, 64 M.J. 340, 346 (C.A.A.F. 2007)).
   74   Id. (citing United States v. Barnett, 71 M.J. 248, 253 (C.A.A.F. 2012)).
   75 Dep’t of the Army Pam. 27-9, Legal Services: Military Judges’ Benchbook para.
5-6 (Feb. 29, 2020) [Benchbook].


                                            14
                  United States v. Vance, NMCCA No. 202100024
                               Opinion of the Court

         inclined to commit the offenses. Thus, you must balance the ac-
         cused’s resistance to temptation against the amount of govern-
         ment inducement. The focus is on the accused’s latent predispo-
         sition, if any, to commit the offense, which is triggered by the
         government inducement.
             In deciding whether the accused was entrapped, you should
         consider all evidence presented on this matter. The prosecution’s
         burden of proof to establish the guilt of the accused applies to
         the elements of the offenses but also to the issue of entrapment.
         In order to find the accused guilty, you must be convinced beyond
         a reasonable doubt that the accused was not entrapped.76
The Defense’s requested instruction, on the other hand, included the following
additional language:
         Thus, the prosecution must prove beyond a reasonable doubt
         that the accused was disposed to commit the criminal act prior
         to first being approached by Government agents.
         [T]he Government must prove beyond a reasonable doubt that
         the accused was predisposed to commit the offenses of sexual as-
         sault of a child, sexual abuse of a child, or extramarital sexual
         conduct, prior to being approached by law enforcement, and in-
         dependent of any inducement.77
    This additional instructional language requested by the Defense fails the
first prong of the Caruthers test because it is incorrect or, at the very least,
misleading. As previously discussed, once the defense makes a prima facie
showing of inducement and raises the entrapment defense, the burden shifts
to the government to prove beyond a reasonable doubt either that inducement
by the government did not occur or that the accused was predisposed to commit
the offense. Moreover, while the Benchbook’s entrapment instruction could
perhaps benefit from a more robust discussion of inducement, predisposition,
and burden shifting, it does substantially cover the requested material. Nor do
we find that the military judge’s decision to use the Benchbook instruction
alone deprived Appellant of a defense or seriously impaired the Defense’s ef-
fective presentation of his case. Accordingly, our analysis under the Caruthers
tests leads us to conclude that the military judge did not abuse her discretion
in declining to provide Appellant’s proposed instruction.




   76   Appellate Ex. LXVII at 5.
   77   Appellate Ex. XXXII at 3.




                                        15
                   United States v. Vance, NMCCA No. 202100024
                                Opinion of the Court

F. Admission of Evidence to Show Propensity
    We review a military judge’s decision to admit evidence for an abuse of dis-
cretion.78 Generally, Military Rule of Evidence [Mil. R. Evid.] 404(b) prohibits
“[e]vidence of a crime, wrong, or other act . . . to prove a person’s character in
order to show that on a particular occasion the person acted in accordance with
the character.”79 Put another way, “evidence which is offered simply to prove
that an accused is a bad person is not admissible.”80 However, the same evi-
dence “may be admissible for another purpose, such as proving motive, oppor-
tunity, intent, preparation, plan, knowledge, identity, absence of mistake, or
lack of accident.”81 In addition, “[w]hen the defense of entrapment is raised,
evidence of uncharged misconduct by the accused of a nature similar to that
charged is admissible to show predisposition.”82
   Even when meeting an exception to Mil. R. Evid. 404(b), to be admissible
the evidence must pass a three-part test under United States v. Reynolds:
         (1) Does the evidence reasonably support a finding by the court
         members that appellant committed prior crimes, wrongs or acts?
         (2) What fact of consequence is made more or less probable by
         the existence of this evidence?
         (3) Is the probative value substantially outweighed by the dan-
         ger of unfair prejudice?83
In conducting part three of this test—the Mil. R. Evid. 403 balancing test—the
following non-exclusive factors should be considered:
         the strength of the proof of the prior act; the probative weight of
         the evidence; the potential to present less prejudicial evidence;
         the possible distraction of the fact-finder; the time needed to
         prove the prior conduct; the temporal proximity of the prior




   78   United States v. Harrow, 65 M.J. 190, 199 (C.A.A.F. 2007).
   79   Mil. R. Evid. 404(b)(1).
   80   United States v. Reynolds, 29 M.J. 105, 109 (C.M.A. 1989).
   81   Mil. R. Evid. 404(b)(2).
   82R.C.M. 916(g), Discussion (citing Mil. R. Evid. 404(b)); see also United States v.
Hunter, 21 M.J. 240, 242 (C.M.A. 1986).
   83   Reynolds, 29 M.J. at 109.




                                           16
                    United States v. Vance, NMCCA No. 202100024
                                 Opinion of the Court

         event; the frequency of the acts; the presence of any intervening
         circumstances; and the relationship between the parties.84
    Here, Appellant sent messages to two other online personas on the same
night as the charged offenses.85 To one of the personas, Appellant expressed
that he was using the social media application because he was “looking for
chicks.”86 The second additional persona was, like the persona for the charged
offenses, an undercover agent posing as a 13 year-old girl. To this persona Ap-
pellant communicated that “we can f[***],” that he was “cool” with her state-
ment that she would be turning 14 in two weeks, and that the persona’s age
would not bother Appellant “as long as you don’t tell me your age.”87
    The military judge ruled Appellant’s statements to these additional per-
sonas admissible under Mil. R. Evid. 404(b). She concluded that Appellant’s
statement that he was “looking for chicks” on the night of the charged offense
was admissible for the limited purpose of proving Appellant’s intent and plan
in exchanging messages on the social media platform. We agree, although we
do not go so far as to agree with the military judge that a married service mem-
ber “looking for chicks” on social media should not be considered “[e]vidence of
a crime, wrong, or other act” for purposes of Mil. R. Evid. 404(b). However, we
do find that the evidence is independently relevant because it shows Appel-
lant’s intent or plan with respect to being on the social media application. Fur-
ther, in weighing the Wright factors above, we find that the probative value of
the evidence is not substantially outweighed by the danger of unfair prejudice.
The military judge did not abuse her discretion in admitting Appellant’s state-
ment that he was “looking for chicks” on social media on the night of his
charged conduct.
    The military judge also admitted Appellant’s sexually-charged conversa-
tions with the second undercover agent posing as a different 13-year-old girl
for the limited purposes of proving Appellant’s intent, motive, plan, and aware-
ness of his guilt or wrongfulness of his actions. We find these conversations,
which also took place on the same night as his charged misconduct, to be highly
probative in this regard. The conversations occurred nearly simultaneously
with the charged conduct, with another purported 13-year-old girl, and covered
much of the same sexual subject matter. This is also very strong predisposition



   84United States v. Berry, 61 M.J. 91, 95 (C.A.A.F. 2005) (citing United States v.
Wright, 53 M.J. 476, 482 (C.A.A.F. 2000)).
   85   Appellate Ex. XXIII at 2.
   86   Id.
   87   Id. at 3.


                                        17
                  United States v. Vance, NMCCA No. 202100024
                               Opinion of the Court

evidence, which is allowed to be admitted once an accused raises the entrap-
ment defense, as Appellant did here. Further, in weighing the Wright factors
above, we do not find that the probative value of these statements is substan-
tially outweighed by the danger of unfair prejudice. Accordingly, the military
judge did not abuse her discretion in admitting these conversations.

G. Legal and Factual Sufficiency
    Appellant further asserts that the evidence is legally and factually insuffi-
cient to support his convictions. We review legal and factual sufficiency de
novo.88
   Legal sufficiency requires us to consider the evidence in the light most fa-
vorable to the government and determine whether “a reasonable fact-finder
could have found all the essential elements beyond a reasonable doubt.”89 In
doing so, we “draw every reasonable inference from the evidence of record in
favor of the prosecution.”90
    Factual sufficiency, on the other hand, requires that we weigh the evidence
in the record of trial, make allowances for not having observed and heard the
witnesses, then ask whether we are independently convinced of the appellant’s
guilt beyond a reasonable doubt.91 In doing so, we apply “neither a presumption
of innocence or a presumption of guilt.”92 “Reasonable doubt, however, does not
mean the evidence must be free from conflict.”93
   The entirety of Appellant’s argument rests on the assertion that the evi-
dence is insufficient to prove beyond a reasonable doubt that he was not en-
trapped. We disagree. We find the evidence proves beyond a reasonable doubt
that Appellant traveled to a residence in an attempt to engage in extramarital
sexual conduct with a person he thought was 13 years old and to whom he had
been communicating indecent language online. We further find the evidence




   88   Art. 66(d), UCMJ; United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002).
   89 United States v. Turner, 25 M.J. 324, 324-25 (C.M.A. 1987) (citing Jackson v.
Virginia, 443 U.S. 307, 319 (1979)).
   90   United States v. Gutierrez, 74 M.J. 61, 65 (C.A.A.F. 2015).
   91   Turner, 25 M.J. at 325.
   92   Washington, 57 M.J. at 399.
   93   United States v. Rankin, 63 M.J. 552, 557 (N-M. Ct. Crim. App. 2006).




                                            18
                   United States v. Vance, NMCCA No. 202100024
                                Opinion of the Court

proves beyond a reasonable doubt that Appellant was not entrapped—specifi-
cally, that he was not induced and that he was predisposed to commit these
offenses.

   1. Attempted Sexual Assault of a Child.
    To sustain the conviction for attempted sexual assault of a child in violation
of Article 80, UCMJ, the Government must have proven beyond a reasonable
doubt: (1) that Appellant did a certain overt act; (2) that the act was done with
the specific intent to commit sexual assault of a child under Article 120b,
UCMJ; (3) that the act amounted to more than mere preparation; and (4) that
the act apparently tended to effect the commission of the intended offense.94
The elements of the target offense of sexual assault of a child under Article
120b are that (1) Appellant committed a sexual act upon a child; and (2) the
child had attained the age of 12 years, but had not attained the age of 16
years.95
    In order for an act to amount to more than mere preparation, it must be
“conduct strongly corroborative of the firmness of the defendant’s criminal in-
tent,” or a “substantial step” towards completing the offense.96 To be a substan-
tial step, the conduct “must unequivocally demonstrate that the crime will take
place unless interrupted by independent circumstances.”97 “Online dialogue
must be analyzed to distinguish hot air and nebulous comments from more
concrete conversation that might include making arrangements for meeting
the supposed minor, agreeing on a time and place for a meeting, making a hotel
reservation . . . or traveling to a rendezvous point.”98 Travel generally consti-
tutes a substantial step for child sex offenses, but “is not a sine qua non of
finding a substantial step.”99
    We are convinced beyond a reasonable doubt that Appellant attempted to
sexually assault a child. After a sexually-charged conversation in which he in-
dicated to a person he thought was a 13-year-old girl that he wanted to “do”




   94   Manual for Courts-Martial, United States [MCM], pt. IV, para. 4.b. (2019 ed.).
   95   MCM, pt. IV, paras. 60.a.(g), 62.b.(2)(a).
   96   United States v. Winckelmann, 70 M.J. 403, 407 (C.A.A.F. 2011).
   97   Id. (internal citations and quotation marks omitted).
   98   Id. at 408 (internal citations and quotation marks omitted).
   99  Id. at 407. See also United States v. Olaya, No. 201900211, 2020 CCA LEXIS 413
at *5 (N-M. Ct. Crim. App. Nov. 16, 2020) (unpublished).




                                             19
                   United States v. Vance, NMCCA No. 202100024
                                Opinion of the Court

her, he drove with a box of condoms to the location the fictitious underage per-
sona said was her home.100 Having reviewed the entirety of the record and after
weighing the evidence anew, we find the evidence legally and factually suffi-
cient to support his conviction of attempted sexual assault of a child.

   2. Attempted Sexual Abuse of a Child
    In order to sustain the conviction for attempted sexual abuse of a child in
violation of Article 80, UCMJ, the Government must have proven beyond a
reasonable doubt: (1) that Appellant did a certain overt act; (2) that the act was
done with the specific intent to commit sexual abuse of a child under Article
120b, UCMJ; (3) that the act amounted to more than mere preparation; and
(4) that the act apparently tended to effect the commission of the intended of-
fense.101 The elements of the target offense of sexual abuse of a child under
Article 120b are that (1) Appellant committed a lewd act upon a child by inten-
tionally communicating to her indecent language, to wit: discussing sexual de-
sires;102 (2) at the time, the child had not attained the age of 16 years; and (3)
Appellant did so with the intent to arouse or gratify the sexual desire of any
person.103 “Indecent language” is language that is
         grossly offensive to modesty, decency, or propriety, or shocks the
         moral sense, because of its vulgar, filthy, or disgusting nature,
         or its tendency to incite lustful thought. Language is indecent if
         it tends reasonably to corrupt morals or incite libidinous
         thoughts. The language must violate community standards.104
    Here, we find that discussing sexual desires through phrases including that
Appellant wanted to “do” someone he believed was a 13-year-old girl is grossly
offensive to modesty, shocks the moral sense, violates community standards,
and is filthy, vulgar, and disgusting in nature. Having reviewed the entirety of
the record and after weighing the evidence anew, we find the evidence legally
and factually sufficient to support his conviction.



   100 Pros. Ex. 4 at 2. That Appellant actually stated he wanted to “do” the persona
prior to being told her age is negated by the fact that, after being told her age (13),
Appellant asked if she was ready to do what “we already established.” Pros. Ex. 6.
   101   MCM, pt. IV para. 4.b.
   102  The words “Sending a picture of a box of condoms” were excepted from the Spec-
ification and Appellant was found Not Guilty of them.
   103   MCM, pt. IV paras. 62.a.(h)(5)(C), 62.b.(3).
   104   MCM, pt. IV para. 104.c.




                                            20
                   United States v. Vance, NMCCA No. 202100024
                                Opinion of the Court

   3. Attempted Extra-Marital Sexual Conduct
    In order to sustain the conviction for attempted extramarital sexual con-
duct in violation of Article 80, UCMJ, the Government must have proven be-
yond a reasonable doubt: (1) that Appellant did a certain overt act; (2) that the
act was done with the specific intent to commit extramarital sexual conduct
under Article 134, UCMJ; (3) that the act amounted to more than mere prepa-
ration; and (4) that the act apparently tended to effect the commission of the
intended offense.105 The elements of the target offense of extramarital sexual
conduct, in violation of Article 134, UCMJ, are that: (1) Appellant wrongfully
engaged in extramarital conduct with a person; (2) that at the time Appellant
knew that he was married to someone else; and (3) that under the circum-
stances Appellant’s conduct was of a nature to bring discredit upon the armed
forces.106 “Extramarital conduct” includes genital to genital, oral to genital,
anal to genital, and oral to anal sexual intercourse.107
    As discussed above, we find beyond a reasonable doubt that Appellant’s
actions constituted a substantial step to engage in extramarital sexual conduct
with someone he knew was not his wife, which under the circumstances was
conduct of a nature to bring discredit upon the armed forces. Having reviewed
the entirety of the record and after weighing the evidence anew, we find the
evidence legally and factually sufficient to support his conviction.

   4. Entrapment
   As discussed above, entrapment is an affirmative defense that “the crimi-
nal design or suggestion to commit the offense originated in the Government
and the accused had no predisposition to commit the offense.”108
         The defense has the initial burden of going forward to show that
         a government agent originated the suggestion to commit the
         crime. Once the defense has come forward, the burden then
         shifts to the [g]overnment to prove beyond a reasonable doubt
         that the criminal design did not originate with the [g]overnment
         or that the accused had a predisposition to commit the offense.109




   105   MCM, pt. IV para. 4.b.
   106   MCM, pt. IV para. 99.b.
   107   MCM, pt. IV para. 99.c.2.
   108   R.C.M. 916(g).
   109   Hall, 56 M.J. at 436 (quoting Whittle, 34 M.J. at 208).




                                            21
                     United States v. Vance, NMCCA No. 202100024
                                  Opinion of the Court

Government origination, or inducement, occurs when a government actor “cre-
ates substantial risk that an undisposed person or otherwise law-abiding citi-
zen would commit the offense.” 110 It includes “pressure, assurances that a per-
son is not doing anything wrong, persuasion, fraudulent representations,
threats, coercive tactics, harassment, promises of reward, or pleas based on
need, sympathy, or friendship.”111 Inducement does not include government
actors “merely provid[ing] the opportunity or facilities to commit the crime or
use artifice or stratagem.”112 Further, generally, repeated requests “do not in
and of themselves constitute the required inducement.”113
   After reviewing the record of trial, we find that Appellant met his initial
burden to show that contact originated with the Government, providing some
evidence of inducement, but that the Government ultimately proved beyond a
reasonable doubt that Appellant was not induced, that he was predisposed to
commit the offenses, and that he was, therefore, not entrapped.
          a. Inducement
    First, we address inducement. Here, the government originated the contact
with Appellant through a social media post that did not convey that it was from
an underage female, to which Appellant initially responded. After transferring
the communication from social media to text messaging, the undercover agent
stated she was not looking to go downtown or see a movie. When Appellant
asked what she was looking for, the agent responded “u know lol” with emojis
of hear-no-evil and see-no-evil monkeys––covering their ears and eyes, respec-
tively.
   Appellant was the first to turn the conversation overtly sexual, stating that
he wanted to take the persona to his place to “do” her.114 When the undercover
agent disclosed that she was 13 years old, Appellant initially broke contact,
saying “[never mind] I’m good,” and “Sorry,” to which the agent replied, “dam
I was takin pics 4u but watevs” and sent him a filtered picture of “herself” with
her middle finger up.115 Within one minute, Appellant re-engaged by asking if




   110   Id. (quoting Howell, 36 M.J. at 359–60).
   111   Id. (internal quotation marks omitted).
   112   Id. (quoting Howell, 36 M.J. at 359–60).
   113   Id. (internal quotation marks omitted).
   114   Pros. Ex. 4 at 2.
   115   Id. at 3.




                                           22
                     United States v. Vance, NMCCA No. 202100024
                                  Opinion of the Court

she had other social media, saying he did not “want to risk anything,” and re-
newing his request for pictures.116 The agent then asked, “so u still wanna do
me or wat?” Appellant responded, “What’s the address?”117
    After Appellant received the address––and several messages about exactly
where and how to meet––he drove to the address with a box of condoms, parked
his car, and walked to the house where he believed a 13-year-old girl waited
inside for him. During the drive to the house, Appellant and the agent spoke
on the phone. They discussed whether they should meet at a gas station down
the street from the house, and the agent persisted that he should come to the
residence. Once Appellant arrived on base it was a fait accompli that Appellant
would be arrested. However, due to safety concerns, the agents wanted to make
the arrest at the house. Once at the residence, when Appellant expressed res-
ervations about actually going inside, the Agent assured him there was no one
else there. During the call, the agent asked Appellant what they were going to
do when he picked her up, and he replied, “we already established that.”118
    Appellant was not pressured, assured that he was not doing anything
wrong, threatened, coerced, harassed, promised reward, or answering a plea
based on need, sympathy, or friendship. 119 While he may have been persuaded
or been provided false information, we find beyond a reasonable doubt that
under these circumstances, Appellant was not induced because the entirety of
law enforcement’s actions constituted “merely provid[ing] the opportunities or
facilities to commit the crime . . . [and] us[ed] artifice or stratagem” via “re-
peated requests.”120
          b. Predisposition
    Second, we address predisposition. Appellant points to his hesitancy to ac-
tually go into the house after driving there as lack of predisposition and also
to his brother’s testimony that he had never expressed interest in underage
girls before. However, significant predisposition evidence was properly admit-
ted that included Appellant’s additional sexual conversations with another un-
dercover agent, also pretending to be a 13-year-old, in which he stated her age



   116   Id.
   117   Id. at 3.
   118   Pros. Ex. 6; Appellate Ex. LV at 2.
   119See Hall, 56 M.J. at 436 (quoting Howell, 36 M.J. at 359–60) (internal quotation
marks omitted).
   120   Id. (quoting Howell, 36 M.J. at 359–60).




                                               23
                   United States v. Vance, NMCCA No. 202100024
                                Opinion of the Court

would not bother him “as long as you don’t tell me your age.”121 This statement,
which came after the undercover agent had already disclosed that she was
turning 14 soon and after a discussion on the topic of sex, occurred the same
night as the charged offenses.
    Finally, we address Appellant’s hesitancy to actually enter the house and
the multiple conversations with the undercover agent where she refused to
come out of the house and asked Appellant to come in. We find that Appellant’s
“hesitancy about continuing [in his criminality] appears not to have resulted
from a reluctance to commit [] offenses but, instead, from a fear of apprehen-
sion; and we do not equate such a fear to lack of predisposition.”122
    In conversations with both undercover agents posing as the same 13-year-
old girl, Appellant expressed a fear of apprehension, stating that he “cant [sic]
get busted,”123 had “more to lose” in talking to them,124 and that he did not
“want to risk anything.”125 There was other evidence that clearly indicated Ap-
pellant’s hesitancy resulted from fear of apprehension rather than lack of pre-
disposition. The search history on Appellant’s phone, which was admitted into
evidence, reveals that between conversations with the agents, Appellant con-
ducted internet searches using terms such as, “How to Catch a Predator Sex
Sting Operations” and whether police could be “predatory and lure you into
doing something when charging you.”126 For these reasons, we find beyond a
reasonable doubt that Appellant was predisposed to commit these offenses.
    Having reviewed the entirety of the record and after weighing the evidence
anew, making allowances for not having personally observed the witnesses, we
find the evidence legally and factually sufficient to prove that Appellant was
not entrapped.

H. Unanimous Verdict Instruction.
    We granted Appellant’s Motion to File a Supplemental Assignment of Error
for the denial of his trial-level motion seeking an instruction that the members’
findings must be unanimous. The Supreme court held in Ramos v. Louisiana



   121   Pros. Ex. 8.
   122   United States v. Clark, 28 M.J. 401, 406 (C.M.A. 1989).
   123   Pros. Ex. 4 at 6.
   124   Pros. Ex. 7 at 9.
   125   Pros. Ex. 4 at 3.
   126   Pros. Ex. 10.




                                           24
                    United States v. Vance, NMCCA No. 202100024
                                 Opinion of the Court

that the Fourteenth Amendment, incorporating the Sixth Amendment’s right
to a trial by an impartial jury, provides a right to unanimous verdicts in state
criminal trials for serious offenses.127 In United States v. Causey, we analyzed
the effect of Ramos on Article 52, UCMJ.128 In Causey we held that the “Sixth
Amendment right to trial by an impartial jury of the State and district wherein
the crime shall have been committed is one of the safeguards that does not
apply to courts-martial and that “the law regarding the impartiality of court-
martial panels generally derives from R.C.M. 912 and Articles 25 and 41,
UCMJ, not the Sixth Amendment.”129 In so holding, we determined that Ra-
mos’s unanimous verdict requirement did not reach military courts and that
“it is the prerogative of our superior court, not this one, to overturn its own
precedents,” a sentiment we echo here.130

                                    III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel, we
have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights oc-
curred.131
    The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     KYLE D. MEEDER
                                     Clerk of Court




    127   140 S. Ct. 1390 (2020).
    128 Article 52, UCMJ, provides that in a general or special courts-martial with
members, the concurrence of at least three-fourths of the members present when the
vote is taken is required to reach guilty findings and a sentence, except in capital cases,
in which unanimity is required for both the findings and the sentence.
    129United States v. Causey, __ M.J. __, 2022 CCA LEXIS 176, *27 (N-M. Ct. Crim.
App. Mar. 23, 2022) (internal quotation marks and citations omitted) (emphasis in
original).
    130   Id. at *28.
    131   Articles 59 & 66, UCMJ.


                                            25